Name: 91/333/EEC: Commission Decision of 5 June 1991 requiring the United Kingdom to postpone the adoption of a draft regulation concerning cheeses made from unpasteurized milk (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  processed agricultural produce;  Europe;  marketing
 Date Published: 1991-07-10

 Avis juridique important|31991D033391/333/EEC: Commission Decision of 5 June 1991 requiring the United Kingdom to postpone the adoption of a draft regulation concerning cheeses made from unpasteurized milk (Only the English text is authentic) Official Journal L 184 , 10/07/1991 P. 0025 - 0026*****COMMISSION DECISION of 5 June 1991 requiring the United Kingdom to postpone the adoption of a draft regulation concerning cheeses made from unpasteurized milk ( Only the English text is authentic ) ( 91/333/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer ( 1 ), as last amended by Commission Directive 91/72/EEC ( 2 ), and in particular Articles 16 and 17 thereof, Whereas, in accordance with the procedure laid down in Article 16 ( 2 ) of Directive 79/112/EEC, the United Kingdom authorities notified the Commission of their intention to introduce legislation on the labelling of cheeses made from unpasteurized milk; Whereas the draft requires that the labels of such cheeses carry the following indication : "made from unpasteurized milk'; Whereas, in accordance with Article 16 ( 2 ) of Directive 79/112/EEC, the Commission has consulted the other Member States within the Standing Committee on Foodstuffs; Whereas it is generally recognized that it is very important for consumers to be properly informed of the precise nature of the products they purchase, and it would therefore be useful to make an indication on the cheese labels of the untreated state of the milk compulsory; Whereas, however, the unilateral application of such a measure by the United Kingdom would be bound to hamper intra-Community trade considerably; Whereas this fact has led the Commission to deliver a negative opinion, in accordance with the second subparagraph of Article 16 ( 2 ) of Directive 79/112/EEC; Whereas the most satisfactory solution to the problem raised by the United Kingdom's draft legislation would be to draw up a Community labelling provision; Whereas the wording of the indication, viz . "made from untreated milk' or "made from unpasteurized milk' has still to be discussed; Whereas any national initiative in this area should therefore be postponed for an appropriate period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Foodstuffs, HAS ADOPTED THIS DECISION : Article 1 The United Kingdom shall postpone for 12 months from the notification of this Decision adoption of its draft legislation requiring the labels of cheeses made from untreated milk sold on its territory to carry the indication "made from unpasteurized milk '. Article 2 This Decision is addressed to the United Kingdom . Done at Brussels, 5 June 1991 . For the Commission Martin BANGEMANN Vice-President ( 1 ) OJ No L 33, 8 . 2 . 1979, p . 1 . ( 2 ) OJ No L 42, 15 . 2 . 1991, p . 27 .